DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires the steel to comprise carbon, silicon, manganese, chromium, molybdenum, and optionally vanadium, phosphorus, sulfur, boron, titanium, aluminum and/or nitrogen. This is broader than the composition of claim 1 which limits the content of carbon, silicon, manganese, chromium, and molybdenum and which only has vanadium, phosphorus, and sulfur as optional elements.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 requires silicon to be present in an amount smaller than 1.2 wt% which is broader than the 0.98-1.03 wt% Si of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires that carbon is present in an amount less than 0.35 wt% which is broader than the 0.28-0.32 wt% C of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP-2017057460-A), hereinafter Hayashi, in view of Lembke et al. (EP-2103704-A1), hereinafter Lembke.
	Regarding Claim 1, Hayashi teaches a composition and microstructure as shown in Table 1.
Element
Claim
Hayashi
Citation
Relationship
C
0.28-0.32
0.1-0.3
P. 5 Par. 5
Overlapping
Si
0.98-1.03
0.1-2
P. 5 Par. 6
Encompassing
Mn
1.7-1.8
1.5-2.5
P. 5 Par. 7-8
Encompassing
Cr
0.28-0.32
0.005-1
P. 6 Par. 5
Encompassing
Mo
0.08-0.13
0.005-1
P. 6 Par. 5
Encompassing
Optionally




V
0.01-0.25
0.2 or less
P. 6 Par. 5
Overlapping
P
0-0.016
0.01-0.03
P. 5 Par. 9
Overlapping 
S
0-0.016
0.01 or less
P. 5 Par. 10
Within





Phase
Claim
Hayashi
Citation
Relationship
Ferrite
5-15
10-60
P. 6 Par. 12- P. 7 Par. 1
Overlapping
Austenite
5-20
2% or more
P. 7 Par. 4
Encompassing
Martensite
5-20
Bainite and martensite30-90
P. 7 Par. 2-3
Encompassing
Bainite
55-75
Bainite and martensite30-90
P. 7 Par. 2-3
Encompassing


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Hayashi does not explicitly disclose the claimed steel being a steel rail.
Lembke teaches an overlapping composition and microstructure and that an application of complex-phase steels is the manufacture of rails ([0007]-[0008]), therefore it would be obvious to a person having ordinary skill in the art to apply the steel according to Hayashi to a rail.
Hayashi does not disclose a carbide content of the bainite which overlaps the claimed portion of carbide-free bainite of 55-75 vol%.
Lembke further teaches that carbides adversely affect ductility ([0021]), that a Mo content of 0.1-0.5 which overlaps the Mo content of 0.005-1 of Hayashi beneficially prevents iron carbide precipitation and thereby, loss of toughness ([0025]), and that a heat treatment at 300-500°C for 0.5-2 hours beneficially suppresses generation of carbide precipitates ([0030]). Therefore, a person having ordinary skill in the art would seek to ensure that the 30-90% of bainite according to Hayashi does not contain any carbides which encompasses the claimed portion of carbide-free bainite of 55-75 vol%.

Regarding Claim 2, Hayashi as modified by Lembke teaches the claim elements as discussed above. 
As discussed above, Hayashi as modified by Lembke teaches 30-90% carbide-free bainite which encompasses the claimed the portion of the carbide-free bainite is 60-70%.

Regarding Claim 3, Hayashi as modified by Lembke teaches the claim elements as discussed above. 
As discussed above, Hayashi as modified by Lembke teaches a ferrite content of 10-60% which overlaps the claimed the ferrite portion is 8-13%. Hayashi further teaches the ferrite content affecting the elongation and tensile strength (P. 6 Par. 12-P. 7 Par. 1) and through routine experimentation to optimize elongation and tensile strength may come to the portion overlapping the claimed of 10-13 vol% ferrite which is within the claimed the ferrite portion is 8-13 vol%.

Regarding Claim 4, Hayashi as modified by Lembke teaches the claim elements as discussed above. 
As discussed above, Hayashi as modified by Lembke teaches 30-90% bainite which constitutes the claimed the bainite forms a matrix.
Hayashi further teaches properties such as elongation, tensile strength, and ductility being controlled by the microstructure (P. 6 Par. 12 – P. 7 Par. 3), therefore a person having ordinary skill in the art would find a homogenous phase distribution obvious in order to ensure that no portion has an elongation, tensile strength, or ductility which would be unsuitable.

Regarding Claim 6, Hayashi as modified by Lembke teaches the claim elements as discussed above. 
As discussed above, Hayashi as modified by Lembke teaches a steel composition which includes C, Si, Mn, Cr, Mo, P, and S which is within the claimed the low-alloy steel comprises as alloying components carbon, silicon, manganese, chromium, molybdenum and optionally vanadium, phosphorus, sulfur, boron, titanium, aluminum and/or nitrogen, and the balance iron.

Regarding Claims 7-9, Hayashi as modified by Lembke teaches the claim elements as discussed above. 
Hayashi as modified by Lembke teaches a composition as shown in Table 2.
Table 2
Element
Claim
Range
Lembke
Citation
Relationship
C
79
≤1.8<0.6
0.1-0.3
P. 5 Par. 5
Within
Si
78
≤1.8<1.2
0.1-2
P. 5 Par. 6
Overlapping
Mn
7
≤1.8
1.5-2.5
P. 5 Par. 7-8
Overlapping
Cr
7
≤1.8
0.005-1
P. 6 Par. 5
Within
Mo
7
≤1.8
0.005-1
P. 6 Par. 5
Within
Optionally





V
7
≤1.8
0.2 or less
P. 6 Par. 5
Within
P
7
≤1.8
0.01-0.03
P. 5 Par. 9
Within
S
7
≤1.8
0.01 or less
P. 5 Par. 10
Within
Ti
7
≤1.8

0.2 or less
P. 6 Par. 5
Within
Al
7
≤1.8

0.01-1
P. 5 Par. 11
Within
N
7
≤1.8

0.01 or less
P. 6 Par. 1
Within

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, Hayashi as modified by Lembke teaches the claim elements as shown above. 
Hayashi further teaches a tensile strength of at least 780 MPa (P. 4 Par. 4) which is at least 780 N/mm2 as determined by the examiner, which encompasses the claimed the track part has a tensile strength Rm of 1050-1400 N/mm2 in the head region.
Lembke further teaches a tensile strength of 1000-1400 MPa can beneficially be obtained without expensive alloying elements or special equipment ([0019]) which is 1000-1400 N/mm2 which overlaps the claimed the track part has a tensile strength Rm of 1050-1400 N/mm2 in the head region.
It would be obvious to a person having ordinary skill in the art to apply the tensile strength according to Lembke to the steel according to Hayashi since it is within Hayashi’s strength range and can beneficially be obtained without expensive alloying elements or special equipment.

Regarding Claim 14, Hayashi as modified by Lembke teaches the claim elements as discussed above. 
Hayashi teaches a hardness of 350-450 HV (P. 3 Par. 6, P. 7 Par. 5-6) which is 333-428 HB as determined by the examiner, which overlaps the claimed the track part has a hardness of 320-400 HB in the head region.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP-2017057460-A), hereinafter Hayashi, in view of Lembke et al. (EP-2103704-A1), hereinafter Lembke, and in view of Cota et al. (Microstructural Characterization of Bainitic Steel Submitted to Torsion Testing and Interrupted Accelerated Cooling), hereinafter Cota.
Regarding Claim 5, Hayashi as modified by Lembke teaches the claim elements as discussed above. Hayashi does not explicitly disclose the claimed austenite portion and the martensite portion are at least partially present in island form.
Cota teaches that MA island in bainite beneficially leads to increased tensile strength and yield strength (P. 291 Col. 2 Par. 1) which is the same as the claimed austenite portion and the martensite portion are at least partially present in island form.
It would be obvious to a person having ordinary skill in the art to apply the MA islands according to Cota to the steel according to Hayashi as modified by Lembke in order to beneficially increase tensile strength and yield strength as discussed above.




Response to Arguments
Applicant’s arguments, see P. 7 Par. 3, filed 08/10/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments, see P. 7 Par. 3, filed 08/10/2022, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) rejected over Lembke and Lembke in view of Cota have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
The argument that Hayashi and Lembke do not disclose a carbide free bainite is not convincing.
Hayashi does not teach any carbide content which is equivalent to the bainite being carbide free unless evidence is shown otherwise, and furthermore, Lembke evidences that the composition of Hayashi would inhibit carbide formation, and provides processing and motivation to further suppress carbide formation.
The argument regarding the presence of silicon and the machinability of Lembke is not convincing.
Lembke does disclose that silicon suppresses cementite formation and decreases machinability as cited by applicant, however Lembke still teaches a silicon content which slows carbide precipitation ([0022]) and utilizes lead or bismuth to obtain suitable machinability in spite of the silicon addition ([0028]). 
The argument regarding the one-hour tempering are not convincing. 
The paragraph cited by applicant ([0022]) explicitly states “silicon affects carbon activity and slows carbide precipitation”. The assertion by applicant that the bainite is not carbide free because cementite is not precipitated is self-contradictory, and furthermore, Lembke indicates that carbide precipitation in general is suppressed, not solely cementite ([0022]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736